Mr. Justice McGowan.
I concur in this opinion of Judge Mclver. We all agree that the authority of “The State board of medical examiners,” to examine applicants, and to grant or refuse licenses to practise medicine, is limited to those “coming to the State" and that by proper construction that phrase does not embrace those who are native citizens, and have always been residents of the State. Having reached this conclusion, it would seem to follow necessarily, that the legislature could not have intended, that a citizen of the State, with his diploma to practise medicine from a regularly incorporated medical college, should be required to obtain a second license from the board of examiners, for no other purpose than to enable him to make the proper registry in the clerk’s office.
Per Curiam.
The judgment of the court is, that the mandamus prayed for, be refused on the ground that the State board of medical examiners has no jurisdiction of the case of the relator who, being a resident of the State, and having registered in the clerk’s office, needs no license from the board of examiners to enable him to practise his profession.
Let the petition be dismissed.